DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a)	“exciting unit, configured to apply an excitation current … and to sample hall voltage signals”, “trim unit, configured to trim the hall voltages to generate a trim signal”, “control unit, configured to control a current direction and a spinning scheme of the excitation current, and to control the trim of the hall voltages”,  and “signal process unit, configured to generate a signal indicative of position information”,  in claim(s) 1.
b)	“exciting unit, configured to in turn apply an excitation current”, “trim unit, configured to add a product of the second hall voltage signal and a first coefficient into the first hall voltage signal”, and “signal process unit, configured to generate a signal indicative of position information”, in claim(s) 8. 
The claim term “unit” is used as a generic place holder and is not preceded by any structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
I.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1. 	The limitation “exciting unit” is unclear because neither the specifications, nor the claims nor the drawings recites sufficiently definite structure, material or acts to perform the function relative to “to sample hall voltage signals”. Furthermore, the paragraph [029] of the specification simply recites that said “exciting unit” comprises a current source configured to provide an excitation current 21 and wiring unit 22, which are not sufficient structure to sample/test hall voltage signals. Additionally, Figs. 5 and 7-10 simply depict empty boxes 502 representing the “exciting unit”, and Fig. 6 that depicts two extra empty boxes 21 and 22 within box 502, which contain no sufficient structure to perform the sampling/testing of hall voltage signals. 
4.2. 	The limitation “control unit” is unclear because neither the specifications, nor the claims nor the drawings recites sufficiently definite structure, material or acts to perform the function relative to detecting “to control a current direction and a spinning scheme of the excitation current”. Furthermore, the specification simply recites said “control unit” as it is in the claim, and also mentions in paragraph [031] that the “control unit” controls a multiplexer 32 that is part of trim unit 503. Additionally, Figs. 5-10 simply depict empty boxes 510 representing the “control unit”, which contain no structure to perform the controlling above. 
	4.3. 	Furthermore, claims 2-7 are also rejected because they depend on claim 1.

5. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
5.1. 	The limitation “exciting unit” is unclear because neither the specifications, nor the claims nor the drawings recites sufficiently definite structure, material or acts to perform the function relative to “to sample hall voltage signals”. Furthermore, the paragraph [029] of the specification simply recites that said “exciting unit” comprises a current source configured to provide an excitation current 21 and wiring unit 22, which are not sufficient structure to sample/test hall voltage signals. Additionally, Figs. 5 and 7-10 simply depict empty boxes 502 representing the “exciting unit”, and Fig. 6 that depicts two extra empty boxes 21 and 22 within box 502, which contain no sufficient structure to perform the sampling/testing of hall voltage signals. 
	5.2. 	Furthermore, claims 9-11 are also rejected because they depend on claim 8.

II. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. 	Claim(s) 1-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the independent claim 1 recites an “exciting unit” and a “control unit”, and independent claim 8 recites an “exciting unit” where no structures and/or sufficient structures for these specific limitations are disclosed in the applicant’s specification, therefore, claim 1-11 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.

Examiner’s Note
7.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 12-15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (Pub. No.: US 2017/0336481 hereinafter mentioned as “Latham”) in view of Granig et al. (Pub. No.: US 2010/0060263 hereinafter mentioned as “Granig”).

As per claim 12, Latham discloses:
A position sensing method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
applying an excitation current (Fig. 9, see the coil driver 530. Also see [0156]) to a sensing unit (Fig. 9, see the unit formed by hall sensing elements 526 and coils 528. Also see [0156]) placed at a magnetic field (Fig. 1, see external magnetic field 106. Also see [0041] and [0156]), and sampling a corresponding hall voltage signal generated based thereupon (Fig. 9, the outputs of the hall sensing elements 526 are voltages that form the reference-magnetic-field-signal 518, then, converted by ADC 536 into the digital-reference-magnetic-field-signal 514, which is received by filter 544 and outputted as filtered-digital-external-magnetic-field-signal 548. Also see [0156]-[0158]), the sensing unit including a first sensor and a second sensor (Fig. 9, see the hall sensing elements 526. Also see [0156]);
trimming the hall voltage signal (Fig. 9, see the gain equalization circuit 510 adjusting/trimming the filtered-digital-external-magnetic-field-signal 548. Also see [0159]-[0160]) to generate a trim signal (Fig. 9, see the gain-adjusted external signal 520. Also see [0159]-[0160]);
processing the trim signal to obtain position information of the magnetic field (Fig. 9, see the gain-adjusted external signal 520. Also see [0160]).
Latham discloses the trimming the hall voltage signal to generate a trim signal as described above but does not explicitly disclose compensate a non-orthogonality between said first sensor and said second sensor.
However, Granig further discloses:
trimming the hall voltage signal (Fig. 5, see the output signals V x(COS) 122 and V y(SIN) 124. Also see [0025]), to compensate a non-orthogonality (see [0027]) between the first sensor and the second sensor (Fig. 4, see the sensor bridge 90 and the sensor bridge 92. Also see [0023]), to generate a trim signal (Fig. 5, see the trimmed/adjusted vector-signal 132. Also see [0025]);
processing the trim signal to obtain position information of the magnetic field (Fig. 5, see the vector-signal 132 indicative of the angular position of magnetic-field 98. Also see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “compensate a non-orthogonality between said first sensor and said second sensor” disclosed by Granig into Latham, with the motivation and expected benefit related to improving the system and measurements by maintaining substantially 90-degree phase shift between signal outputs and equalize their amplitudes (Granig, Paragraph [0027]), and by accurately determine angular position of the rotating member, while providing a set of adjustment parameters for adjusting attributes of the first and second signals having values selected to minimize errors in the first and second signals (Granig, Paragraph [0004]).
Furthermore, Latham states that “it will be apparent to those of ordinary skill in the art that other embodiments incorporating these concepts, structures, and techniques may be used. Elements of different embodiments described hereinabove may be combined to form other embodiments not specifically set forth above and, further, elements described in the context of a single embodiment may be provided separately or in any suitable sub-combination” (Latham, Paragraph [0167]).

As per claim 13,  The combination of Latham and Granig discloses the position sensing method of claim 12 as described above.
Latham further discloses: 
the first sensor and the second sensor are placed in perpendicular with each other, and are respectively placed at the y direction and x direction of a sensing plane (Fig. 2, see the sensing elements 202a-202c. Also see [0048]).
Furthermore, pursuant to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale, VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, the Rearranging/shifting the position of the sensors with respect to the sensing plane does not modify the operation of the sensor in a novel manner, therefore, components’ positions rearrangement has not patentable weight (see “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Additionally, rearranging the component positions is an obvious design choice (see “In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)). 

As per claim 14,  The combination of Latham and Granig discloses the position sensing method of claim 12 as described above.
Latham further discloses: 
the first sensor and the second sensor (Fig. 9, see the hall sensing elements 526. Also see [0156]) are applied with the excitation current by turn (Fig. 9, see the coil structure 528 with its turns that receive and carry a reference current. Also see [0156]).

As per claim 15,  The combination of Latham and Granig discloses the position sensing method of claim 12 as described above.
Granig, with the obvious motivation set forth above in claim-12, further discloses: 
the hall voltage signal (Fig. 5, see the output signals V x(COS) 122 and V y(SIN) 124. Also see [0025]) is trimmed in the +x direction, the +y direction, the -x direction and the -y direction, respectively, to obtain the trim signal (Fig. 5, see the trimmed/adjusted vector-signal 132. Also see [0025]). 

Allowable Subject Matter
9.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

10.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
11. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
an exciting unit, configured to apply an excitation current having a clock cycle to the first sensor and the second sensor, and to sample hall voltage signals generated by the first sensor and the second sensor; 
a control unit, configured to control a current direction and a spinning scheme of the excitation current, and to control the trim of the hall voltages. 
	
12.	Claims 2-7 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 1. 

13. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
an exciting unit, configured to in turn apply an excitation current having a clock cycle to the first sensing unit and the second sensing unit, and to sample a first hall voltage signal generated by the first sensing unit and a second hall voltage signal generated by the second sensing unit; 
	
14.	Claims 9-11 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that they are further limiting and depending on claim 8. 

15.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.






	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858